DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 08/08/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 02/03/2020 have been considered.
Claim Objections
Claim 14 is objected to because of the following informalities: the phrase “doped with 2Ba” is objected and should be replaced with “doped with Ba”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations within a parenthesis. It is unclear whether the limitations are part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitations within the parenthesis are part of the instant claims.  
Claims 2-20 directly or indirectly depend from claim 1 and are definite based on their dependencies.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109297608 A (hereinafter Jikun).
Regarding claims 1-2, 4-5, and 17, Jikun discloses a doped strontium titanate thin film material (See [0040], [0047], and [0070]). Jikun discloses that the doped strontium titanate having a perovskite structure (ABO3 structure) having a molecular formula
AySr1-yTi1-xBxO3±δ
Ba, Al, Ga, In, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Fe and other elements, B is a positive 4-valence, 5-valence or 6-valence doping element (claimed dopant B’), replacing the atomic position Ti with one or more of preferably Sn, Ge, Pb, V, Nb, Ta, Cr, Mo and W (See [00039]). The doped strontium titanate of Jikun can have strontium (Sr, A-site) partially replaced with Ba dopant element (dopant A’) and titanium (Ti, B-site) partially replaced with Sn, Nb, and Ta dopant elements (dopant B’). Jikun discloses that the dopant elements are the same as claimed dopant A’ and claimed dopant B’; thus, the radius and valent electron number of the dopant elements of Jikun are as claimed. 
Jikun does not disclose a dielectric material property of the dielectric material layer varies according to a type of a substituted and doped dopant and a substitution doping concentration.
Because the doped strontium titanate thin film material of Jikun is structurally same as the claimed dielectric material, a person skilled in the art can reasonably expect that the doped strontium titanate thin film material of Jikun would have the same or substantially same property, i.e., dielectric property, as the claimed thin film material. It has been held that 
Moreover, a person skilled in the art can reasonably expect that the dielectric property will be different (varies) when using different type of dopants and different concentrations of dopant. This can be easily determined through routine experimental.    
Regarding claim 3, since Jikun discloses a structurally same or substantially same perovskite compound, a person skilled in the art would have a reasonable expectation that the same compound would have tensile strain through substitution and doping with dopant elements as claimed.  
Regarding claim 6, Jikun discloses that the doped strontium titanate thin film material having Ti-site can be substituted with Sn in an atomic % of 0-80% (See [0039]; 0≤y≤0.8) and fulfills the claimed Ti is substituted and doped with Sn at 18.4 atomic % or more.
Regarding claim 7, Jikun discloses that the doped strontium titanate thin film material having Sr-site can be substituted with Ba in an atomic % of 0-80% (See [0039]; 0≤x≤0.8) and 
Regarding claims 8-9, Jikun discloses that the doped strontium titanate thin film material having Sr-site can be substituted with Ba in an atomic % of 0-80% (0≤x≤0.8) and Ti-site can be substituted with Sn in an atomic % of 0-80% (0≤y≤0.8) (See [0039]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jikun (CN 109297608 A) as applied to the above claims, and further in view of US 2005/0167712 A1 (hereinafter Kijima).
Jikun is relied upon as set forth above.  
With respect to claim 18, Jikun discloses a perovskite ABO3 thin film mater (doped strontium titanate) having dielectric property, but does not disclose an electronic device is a ferroelectric memory comprising an upper electrode on the dielectric material layer.
Kijima discloses a ferroelectric memory 400 comprising of a ferroelectric film 411 (See [0001] and [0011]) having a 3 structure (See [0012]) sandwiched between two electrodes (lower electrode 410 and upper electrode 412) to form an array of memory unit composed of ferroelectric capacitors 420 (See Figure 62 and [0178]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate the perovskite ABO3 material of Jikun into the ferroelectric memory device of Kijima as a ferroelectric film because Jikun discloses a thin film having a perovskite ABO3 structure.
Regarding claim 19-20, Kijima discloses an array of memory unit composed of ferroelectric capacitors 420 having electrodes (410 and 412) on both sides of the ferroelectric film 411 (See Figure 62; [0178]).   
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761